Citation Nr: 0010524	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  92-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for a 
back disorder has been received and, if so, whether he claim 
is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
April 1968 and subsequent reserve service.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a July 1992 rating decision from the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board remanded this case in August 1994 and in June 1996 
to accomplish further development.  In connection with his 
claim, the veteran presented testimony before an RO Hearing 
Officer in October 1995; a transcript of that hearing is 
associated with the claims file.  In a decision dated in 
March 1998, the Board denied the veteran's claims.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
December 1998, the Court vacated the Board decision and 
granted a joint motion to remand the issues to the Board.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that 
hearing loss disability was present during service or 
compensably manifested within a year after active service; or 
showing that the veteran's currently diagnosed bilateral 
hearing loss disability is otherwise related to active 
military service.

2.  By rating decision dated in May 1987, the RO denied 
service connection for a back disorder, based on lack of an 
evidenced back disability.  The veteran was properly notified 
of that decision and did not appeal.

3.  The additional evidence added to the record since the May 
1987 rating decision bears directly and substantially upon 
the specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  There is no competent evidence of record showing that any 
existing back disability was present during or is otherwise 
related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a bilateral hearing loss disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 

2.  Subsequent to the unappealed May 1987 rating decision, 
which denied service connection for a back disorder, new and 
material evidence has been received to warrant reopening the 
veteran's claim.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in the United States Army from 1965 to 
1968, with service in Vietnam from April 1967 to April 1968.  
His DD Form 214 reflects that his military occupational 
specialty was medical specialist and that that specialty is 
related to hospital attendant in the civilian sector.  His 
medals and awards include the Purple Heart Medal, Combat 
Medical Badge, and Bronze Star Medal with "V" device.

The reports of medical examination and history completed in 
May 1965, at the time of the veteran's enlistment, are 
negative for any relevant abnormality.  The veteran was noted 
to be 67 inches tall and to have brown hair and brown eyes.  
Audiological evaluation conducted at that time revealed pure 
tone thresholds (converted from ASA to ISO standards), in 
decibels, as follows:

EAR
500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
10
0
5
15
10
LEFT
10
10
10
15
10

Service personnel records indicate that the veteran's duty 
assignments were as follows: Litter bearer from November 1965 
to March 1966; light truck driver in April 1966; and 
ambulance driver from April 1967 to the middle of March 1968.  
Personnel records reflect involvement in the Vietnamese 
Counteroffensive, Phase II, from April to May 1967 and show 
that the veteran incurred a fragment wound to his left arm in 
August 1967.  He received a Bronze Star Medal with "V" 
device for heroism shown in February 1968, when he braved 
intensive hostile fire to treat and remove wounded from an 
enemy kill zone.

In a report of medical history completed in April 1968, prior 
to separation from service, the veteran checked "NO" to 
having or ever having had hearing loss or recurrent back 
pain.  In pertinent part, he indicated "YES" to ear, nose 
or throat trouble, to history of head injury and to broken 
bones.  In explanatory statements he complained of painful 
joints, specifying both knees.  In regard to ear, nose or 
throat trouble, he wrote "ear trouble" and that he "bled 
from..." [the remainder of the notation is illegible].  He 
also reported that he couldn't hear out of his right ear too 
well.  Regarding a head injury, he wrote "(child)," 
preceded by an illegible word.  He also reported that he had 
fallen off an APC in Vietnam in November 1967, injuring his 
side.  The veteran included a medical history of having 
broken his right leg as a child.  The accompanying 
examination report reflects that veteran was 66" tall, 
weighed 140 pounds, and had brown hair and brown eyes.  His 
ears and eardrums were found to be normal as was his spine 
and other musculoskeletal system.  Pure tone audiometry 
revealed pure tone thresholds, in decibels, as follows:

EAR
500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
5
5
5
0
15
LEFT
5
5
5
10
15

The RO received the veteran's application for VA compensation 
in May 1986, in which mentioned a back injury incurred in 
about November 1967.  He did not mention any hearing problems 
in that application.  He identified post-service treatment 
for his back at the VA Medical Center in Chillicothe.  A 
report of contact in the file, dated in May 1986, indicates 
that VA records showed no admission of the veteran at that 
facility, but that he had been seen on three occasions in the 
outpatient clinic.  Associated with the claims file are 
outpatient entries dated in May, August and November 1983.  
Those records reflect no complaints, findings or diagnoses 
pertinent to the back or ears/hearing.

The veteran reported for a VA examination in December 1986, 
at which time he complained of back problems.  He reported 
that he had worked as a prison guard from 1974 to 1977 and in 
the car department at "Mead Cap," with a reference to 
"motor wheel," in "1968-69-70-72-76-79-85."  He also 
reported having worked as a railroad brakeman in 1985.  On a 
psychiatric examination at that time he reported that his 
various jobs had been sporadic.  A musculoskeletal system 
examination was normal and the examiner noted that the 
veteran's eardrums and canals were within normal limits, 
without any noted hearing loss.  A VA examination report 
dated in April 1987 includes no notation of any back 
disability.

By a May 1987 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for a back 
disability.  The veteran was properly notified of that 
determination.  Although he submitted a notice of 
disagreement with respect to the determination of other 
issues included in the May 1987 rating decision, the veteran 
did not submit a timely notice of disagreement with respect 
to the denial of service connection for a back disability.

In July 1989, the RO received a report of VA hospitalization 
in June 1989, which reflects diagnoses of atypical chest 
pain, acute bronchitis, mild reflux disease, post-traumatic 
stress disorder, mild hypercholesterolemia and obesity.  A 
July 1989 VA psychiatric examination report contains no 
diagnoses or findings pertinent to the veteran's back or 
ears.

The veteran was afforded a VA psychiatric examination in July 
1989 at which time he reported having had jobs in a steel 
mill, a paper company and as a prison guard and that he had 
worked for a railroad for almost ten years.  

At the time of a VA psychiatric examination conducted in July 
1991, the veteran complained of hearing and back problems as 
well as stress.  The examiner noted "low back pain, 
arthritis" in the Axis III portion of the diagnoses.  

In September 1991, the RO received a lay statement from R.R., 
dated in December 1990, stating that the veteran sustained a 
shrapnel wound to the right leg in September 1967.   The 
claims file also contains a lay statement from R.C., stating 
that the veteran received injuries to his head and legs while 
in Vietnam.

A report of a private lumbar spine x-ray dated in April 1991 
notes an impression of wear-and-tear spondyloarthrosis and 
diminished intervertebral disc spacing at L4 to L5 and 
progressively at L5 to S1.  The reason the x-ray was 
accomplished is listed as numbness in the right leg and back 
pain.

A September 1991 letter from J.A., Ph.D., a psychologist, 
does not refer to any hearing or back problems.  At the time 
of the December 1991 VA psychiatric examination, the examiner 
included notation of "back problem, leg problem, unable to 
specify the illness" in the Axis III portion of the 
diagnoses.  

The claims file contains a report of private audiological 
testing completed in June 1992.  It was noted that the 
veteran had last been seen in October 1989 for a hearing 
evaluation at which time he had a sensorineural hearing loss 
from 3,000 to 8,000 Hertz.  It was noted that the veteran 
reported a history of noise exposure.  Following testing it 
was commented that there had been a slight decrease in 
hearing sensitivity at certain frequencies.  The audiogram is 
uninterpreted by medical personnel, but appears to show pure 
tone thresholds, in decibels, as follows:

EAR
500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
15
0
20
55
60
LEFT
20
15
20
35
60

In a statement dated in July 1992, the veteran provided 
information relevant to his claim based on hearing loss.  He 
reported that he was in the infantry during service, 
performing infantry and medic duties.  He further stated that 
his back was injured while in Vietnam.

In August 1992, the RO received the second page of a service 
department medical examination report.  The document is not 
dated and the name of the examinee is not on the report.  
Pure tone audiometry at that time revealed pure tone 
thresholds, in decibels, as follows:

EAR
500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
10
10
10
30
45
LEFT
10
10
10
25
40

In September 1992, the RO received the report of a medical 
examination conducted in December 1974 in connection with the 
veteran's flying status in the Air Force Reserve.  That 
examination report identifies the veteran as the examinee and 
indicates that he had brown hair.  The report reflects pure 
tone thresholds identical to those noted above.  The veteran 
also submitted a copy of AF Form 1491 (Reference Audiogram) 
indicating that the his pure tone thresholds were as reported 
above, with the addition of a 40 decibel threshold in the 
right ear at 6,000 Hertz and a 25 decibel threshold in the 
left ear at that frequency.  It was noted that the date of 
the hearing test was December 14, 1974.  Also received was a 
chart of hazardous noise levels per activity, on which rifle, 
tank and other gun firing is shown at the top of the risk 
"stairway."  

In his substantive appeal, the veteran stated that he was 
around a lot of weapons during his military service and that 
his hearing continued to get worse after service.  He also 
argued that he reported back problems at service discharge 
and had been treated for back problems since that time.  

Pursuant to the Board's August 1994 remand, the RO contacted 
the veteran and requested further information regarding post-
service medical treatment for his back and hearing problems, 
as well as information relevant to his active and reserve 
service.  The RO also made requests to ensure that the 
veteran's complete service medical records were associated 
with the claims file.

Subsequent to the Board's remand, the RO received a copy of a 
letter from W.T., M.D., dated in August 1983.  Dr. T. (with 
whom the veteran apparently served in Vietnam) stated that he 
remembered some of the things the veteran had told him in his 
letter but that information about treatment should be in his 
(the veteran's) medical file.  Dr. T. also commented that he 
did not remember whether all of "those things" would be in 
the medial file especially if the veteran had been treated on 
patrol.  The letter also reflects Dr. T.'s recollection of 
some in-service events.   There is no mention of any back or 
ear problems.  

The RO also received copies of reports of medical history and 
examinations accomplished in connection with the veteran's 
Air Force Reserve service, including an enlistment 
examination report dated in December 1973 and a reenlistment 
examination report of October 1974.  In both reports of 
medical history the veteran denied having or having had 
recurrent back pain and hearing loss.  On the December 1973 
history he indicated that his usual occupation was prison 
guard and on the October 1974 report he list it as head 
brakeman for a railroad.   On the December 1973 examination 
report the veteran was noted to have black hair and brown 
eyes and on the October 1974 report he was noted to have 
brown hair and brown eyes.  Page two of the October 1974 
examination report is a duplicate of the undated report 
received in August 1992 and reported on the previous page.  

The December 1973 examination report indicates that pure tone 
audiometry revealed pure tone thresholds, in decibels, as 
follows:

EAR
500 
Hertz
1000 
Hertz
2000 
Hertz
4000 
Hertz
RIGHT
15
10
0
30
LEFT
15
10
10
35

The October 1974 examination report reflects pure tone 
thresholds, in decibels, as follows:

EAR
500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
10
10
10
30
45
LEFT
10
10
10
25
40

The report of a December 1974 examination for flying status 
shows that the veteran's was described as having brown hair 
and brown eyes.  Audiometry revealed pure tone thresholds, in 
decibels, as follows:

EAR
500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
10
10
10
30
45
LEFT
10
10
10
25
40

On a service department report of medical history dated in 
January 1975, the veteran denied having or having had back 
pain.  None of the 1973 through 1975 records shows any 
complaints, findings or diagnoses pertinent to the veteran's 
back.

In later statements, the veteran indicated that physicians 
who treated him in the early 1970s were deceased.  In other 
subsequently received statements the veteran reported trauma 
to his ears from being so close to gunfire.

In copies of May 1994 statements by R. H., D.O., addressed to 
whom it may concern, it was reported that the veteran had 
considerable degenerative disc disease and osteoarthritis of 
the spine.

In October 1995 the veteran presented testimony before an RO 
Hearing Officer.  His representative set out identifying 
information showing that the veteran was the examinee in the 
1973 to 1975 reserve reports, arguing that the evidence of 
such was "overwhelming."  Transcript at 2.  At the hearing, 
the veteran reported that in 1968, in the midst of a battle, 
he was placing a wounded soldier in an "APC" hatch, when 
there was an explosion that knocked the veteran unconscious.  
He stated that when he came to there was bleeding from his 
ears, that he was unable to hear for a few days and that he 
did not recall that his hearing returned to normal.  Id. 
at 2-3.  The veteran further stated that he did not recall 
having undergone a hearing test at discharge, and denied any 
noise exposure after service until 1973.  Id. at 5-6.  He 
also testified that he injured his back when he slipped off 
an "APC" while they were loading the APC to go on an 
ambush, that he did not see a doctor for his injury and that 
his back would catch at times after that.  He further 
testified that after service he first saw a doctor for his 
back in 1960 or 1970 and that the doctor had died and his 
records were not available.  He also reported one occasion in 
service when a fellow serviceman fell on him.  He denied 
injury to his back after service.  Id. at 7-9.  In regard to 
hearing loss, the veteran testified that it had constantly 
worsened over the years and he denied any work-related noise 
exposure, stating that he had lived in the country where he 
had only done "general farm work."  Id. At 6.

In November 1995 the R0 received VA medical records 
reflecting that in June 1992 the veteran was seen for 
complaints of dizziness for two months, hearing difficulty 
and noise in his ears.  The assessment was wax in both ears.  

In June 1996 the Board remanded the case for additional 
development to include obtaining information from the 
veteran's including information regarding his post-service 
employment, and obtaining a VA examination.  The veteran did 
not provide the information requested from him. 

The veteran was examined by a doctorate level VA audiologist 
in July 1997.  The examiner reviewed the veteran's records.  
Apparently in reference to the remand, the examiner noted 
that "[t]here is concern as to whether the hearing loss 
shown on the 1971 test is [a] result of [the veteran's] tour 
in the military service."  The examiner noted that on the 
veteran's May 1965 hearing test he had normal hearing from 
500 through 4,000 Hertz and that his separation hearing test 
in 1968 showed normal hearing from 500 through 4,000 Hertz, 
also noting that no thresholds were recorded for 6,000 and 
8,000 Hertz.  The examiner went on to state that a "1971" 
hearing test showed a loss at 3,000, 4,000, and 6,000 Hertz 
in both ears, with hearing worse in the right ear.  It was 
further noted that the veteran stated he had not worked after 
his 1968 separation from service until the "1971" hearing 
test and that he denied firing guns or exposure to loud noise 
during that period.  The examiner also noted that the 1968 
examination report stated that the veteran had brown hair, 
that he currently had black hair; and that he stated he had 
always had black hair.  The July 1997 audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:

EAR
500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
5
15
10
35
55
LEFT
15
10
25
30
60

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 percent in the left ear.  
The diagnoses were bilateral high frequency sensorineural 
hearing loss and bilateral high frequency tinnitus.  The VA 
examiner stated that tinnitus was the result of the veteran's 
military service.  The examiner then stated:

Unless the 1968 separation hearing test 
can be proven invalid, there is no 
concrete evidence to indicate that this 
hearing loss occurred in Military 
service.  His experiences in Viet Nam do 
indicate the likelihood of an incurred 
hearing loss.  Unless the separation test 
can be invalidated, it is my opinion that 
the hearing loss did not occur in 
Military service.


Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such diseases of the organic nervous system or 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  Thus is a rebuttable presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Combat

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis: 1) Has the claimant produced 
"satisfactory lay or other evidence of such injury or 
disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service;" 
2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service;" 
and 3) Once the first two steps are met, the Secretary will 
accept the combat veteran's evidence as sufficient proof of 
service incurrence, even if no official record of such 
incurrence exists, unless the government can meet the burden 
of showing "clear and convincing evidence to the contrary."  
Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette, 82 F.3d at 393.  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); see also Wade v. West, 11 Vet. App. 302, 305 
(1998); Velez v. West, 11 Vet. App. 148 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  The veteran must still 
establish that his claim is well-grounded by medical evidence 
showing a nexus between a current disability and the reported 
service incident.  See Kessel v. West, 13 Vet. App. 1 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Finality and materiality

Governing regulations provide that if no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991); 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

Well groundedness

Under 38 U.S.C.A. § 5107(a), an applicant for VA benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also Carbino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A well-
grounded claim is "one which is . . . capable of 
substantiation."  Further, the claim "need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996); Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim rests solely with the 
claimant.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

VA has no duty to assist the veteran in development under 
38 U.S.C.A. § 5107(b) until the veteran has met his burden to 
produce evidence to render the claim well grounded.  Morton 
v. West, 12 Vet. App. 477, 485 (1999) (emphasis added).  See 
also 38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In particular, whether a VA examination should be 
conducted is a question that arises only where a claim has 
already been determined to be well grounded.  Slater v. 
Brown, 9 Vet. App. 240, 244 (1996). 

Analysis

At the outset, the Board notes that the veteran's MOS was 
(enlisted) medical specialist.  According to his DD Form 214 
that specialty is similar to a hospital attendant.  Even 
assuming that in the military, including during combat, an 
individual with the veteran's MOS might perform duties which 
in a civilian hospital would be assigned to someone with more 
training or professional status than a hospital attendant, 
the veteran is not shown to have any particular medical 
expertise in assessing, diagnosing, or determining the 
etiology of hearing loss or back disorders.  Thus, in those 
matters, his service medical background does not render his 
own opinions competent medical evidence.  

Hearing Loss 

The veteran seeks service connection for bilateral hearing 
loss which he believes was caused by exposure to in-service 
weapons' noise, as well as an episode when he was knocked 
unconscious and suffered bleeding from his ears and several 
days' loss of hearing.  He alleges that medical records can 
not always be prepared in a combat situation and, since he 
was a combat medic, sometimes there was no one to treat him 
other than himself.  He also argues that his Army separation 
examination report shows hearing loss as do reports of 
subsequent reserve examinations.  At his personal hearing he 
testified that about the only post-service work he had done 
was farm work and he specifically denied any work-related 
noise exposure.  While the credibility of the veteran's 
testimony must be accepted in determining whether the claim 
is well grounded, inherently incredible testimony need not be 
accepted.  As to the veteran's testimony that he had only 
done farm work after service, thereby avoiding noise 
exposure, numerous earlier medical records, which are not 
related to his claim for hearing loss, show that he had a 
variety of jobs including as a railroad brakeman, prison 
guard, at a steel mill, and at a paper mill.  Thus, his 
allegation of having only worked on a farm is found to be 
inherently incredible.   

Initially, it must be determined whether the veteran's claim 
for service connection for hearing loss is well grounded.  
His service medical records show normal hearing on 
examination for active service and release from active duty, 
despite his contention that the separation report shows 
hearing loss.  Since all thresholds from 500 to 4,000 Hertz 
were 15 decibels or less in each ear, he did not at that time 
have hearing loss under Hensley or hearing disability under 
38 C.F.R. § 3.385.  The initial medical evidence of hearing 
loss as defined in Hensley is the December 1973 Air Force 
Reserve examination report and the initial medical evidence 
of hearing disability is the October 1974 reenlistment 
examination report, both several years after active service.  

With respect to the veteran's argument that he was exposed to 
acoustic trauma during service in the form of combat-related 
noise, such is consistent with his service as reflected by 
his military decorations.  He has also indicated that he 
experienced an incident of trauma to his head while in 
combat.  The record establishes that the veteran had combat 
service during the period in which he purportedly sustained 
acoustic trauma.  This is sufficient proof of the injury 
alleged. Nevertheless, the veteran must meet his evidentiary 
burden with respect to service connection.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  In Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996), the United States Court of 
Veterans Appeals recognized that, while § 1154(b) relaxed the 
evidentiary requirement as to the evidence needed to 
establish an injury in service, there is essentially no 
relaxation as to the question of nexus of current disability 
to service, which requires competent medical evidence.  The 
Board also has an obligation to "record in full" its 
reasons for granting or denying service connection.  Caluza 
v. Brown, 7 Vet. App. 498, 509- 510 (1995).  Nevertheless, 
even taking into account the veteran's combat status, he must 
still submit sufficient evidence of a causal nexus between 
in-service noise exposure and/or a head injury and his 
current hearing loss disability.  See Kessel v. West, 
13 Vet. App. 1 (1999); Wade v. West, 11 Vet. App. 302, 305 
(1998); Caluza, 7 Vet. App. at 507.   He has also stated that 
during service he was told he had a ruptured eardrum.  
However, such does not constitute medical evidence of a 
ruptured eardrum and, in any event, there is no competent 
evidence or opinion linking current hearing loss to any 
ruptured eardrum in service.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

At issue, therefore, is whether the veteran's hearing loss 
disability had its onset during service, was compensably 
manifested during the presumptive period for sensorineural 
hearing loss, or whether such has been otherwise related by 
competent evidence to his service.

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Audiological 
test results at service entrance in 1965, and results dated 
in April 1968 show pure tone thresholds that are within 
normal limits.  Although the veteran indicated that he could 
not hear too well in his right ear at the time of his active 
duty discharge examination, testing did not reveal hearing 
loss as defined in Hensley, and no service personnel noted 
any pertinent diagnosis.  

The veteran is competent to state that he had bleeding from 
his ears and hearing problems during service and hearing 
problems continued thereafter; however, as the Court set out 
in Savage, and as the Federal Circuit held in Collette, 
neither the veteran's competence to state his own continuing 
symptomatology, nor his status as a former combat medic is 
sufficient to replace the requirement that there be competent 
medical evidence of a diagnosis and a nexus between in-
service disease or injury and currently existing disability.  
Although the veteran's claims are consistent with his 
military duties and exposure to combat and consistent with 
his complaint of difficulty hearing out of his right ear at 
the time of his separation from service, he is not competent 
to establish that any in-service hearing problem constituted 
pathologic hearing loss (Hensley) or hearing disability 
(38 C.F.R. § 3.385); such generally can be determined only by 
testing.  Boyer v. West, 11 Vet. App. 477, 478- 79 (1998); 
see also Savage, 10 Vet. App. 488, 495.  

As already noted, there is no competent evidence of a hearing 
loss disability for several years after the veteran's active 
service.  The record first shows a bilateral hearing loss 
disability under 38 C.F.R. § 3.385, in October 1974, more 
than six years after his discharge from active duty.  None of 
the Air Force medical personnel conducting examinations of 
the veteran in 1973, 1974 or 1975 related any hearing loss 
disability to active military service.  Thus, based on the 
above, the case is not well grounded in that the above-cited 
evidence reveals no hearing loss disability during service or 
until several years thereafter and no competent evidence or 
opinion relating the post-service hearing loss disability to 
service.  See 38 C.F.R. § 3.303(d).  In fact, the only 
evidence relating the post-service hearing loss disability to 
service are the veteran's own lay observations and 
statements, which are not sufficient to well ground his 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
VA had no duty to assist the veteran, and in fact, no 
authority to conduct development such as ordering 
examinations.  See Morton, supra.  Nevertheless, VA exceeded 
its obligation to the veteran and afforded him an 
audiological evaluation in July 1997.  

The VA examining audiologist was requested to express an 
opinion regarding the etiology of the veteran's post-service 
hearing loss, specifically whether it was as likely as not 
that it was the result of active duty noise exposure.  The 
examiner reviewed the veteran's records and inexplicably 
referred to a "1971" hearing test that showed hearing loss 
from 3,000 to 6,000 Hertz, right ear worse than the left.  
There is no 1971 hearing test in the claims folder.   
However, the date as written on the December 14, 1974 reserve 
examination report could conceivably have been construed as 
"71" rather than "74" and the findings on that 
examination are consistent with the comments made by the 
examiner regarding the "1971" report.  In any event, any 
assumption that the veteran manifested hearing loss in 1971 
could not have harmed him since it was closer to service than 
hearing loss is actually shown by the medical evidence.  The 
audiologist was aware of the essence of the inquiry, i.e., 
whether the veteran's post-service hearing loss was the 
result of his active service, as was noted at the beginning 
of the report.  The examiner noted the veteran's active duty 
hearing test results and his history of noise exposure during 
service and also considered his reported lack of employment 
between 1968 and "1971" (which is contradicted by 
information previously provided by the veteran).  The 
examiner acknowledged that the development of hearing loss 
would be consistent with the veteran's Vietnam experiences 
and, moreover, concluded that tinnitus was related to 
service.  Service connection for tinnitus is currently in 
effect.  However, the examiner concluded that, unless the 
1968 discharge examination results could be invalidated, the 
veteran's hearing loss did not occur in military service.  

The Joint Motion for Remand sets out the above and then 
states "...it is not entirely clear that the examiner actually 
concluded that the veteran's hearing loss was not related to 
his service.  Rather, the examiner's basis for his final 
opinion that the hearing loss did not occur in service 
appears to be solely the fact that the veteran's hearing was 
evaluated as normal upon discharge in 1968."  The Joint 
Motion for Remand continues to charge that examiner, and the 
Board, with a "misapprehension that a normal hearing test 
upon discharge completely precludes the possibility of 
entitlement to service connection for hearing loss at a later 
date."  The Joint Motion for Remand orders the Board to 
"reconsider its reliance on the medical opinion regarding 
the etiology of the veteran's hearing loss" in light of the 
Court's decision in Hensley, to the effect that normal 
hearing tests at discharge do not preclude service connection 
for hearing loss, and to consider the application of 
38 C.F.R. § 3.303(d).

The Board's denial of service connection for hearing loss in 
this case is predicated on the veteran's failure to present a 
well-grounded claim.  The fact that his hearing was shown to 
be normal by audiometry at discharge from active duty, 
although cited and considered in connection with his claim 
since that is relevant evidence, is clearly not preclusive of 
service connection; however, Hensley did not obviate the need 
for competent evidence of a nexus between service and a 
hearing loss first shown after service.  38 C.F.R. § 3.303(d) 
sets out that service connection may be granted for any 
disease diagnosed after discharge, "when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  In this case, the 
evidence pertinent to active service shows no hearing loss 
under Hensley or 38 C.F.R. § 3.385.  And, significantly, none 
of the competent post-service evidence links the veteran's 
current hearing loss to his active duty.  He has neither 
provided nor identified medical evidence that would tend to 
show that his hearing loss, first documented several years 
after active duty, is related to service, including noise 
exposure, any head injury or the like.  The only medical 
opinion as to etiology in this case is against the veteran's 
claim.  The examiner's acknowledgment that the veteran's in-
service exposure would be consistent with a development of 
hearing loss does not serve as an opinion plausibly relating 
the veteran's hearing loss to service, inasmuch as the 
examiner went on to conclude that this veteran's hearing loss 
did not occur in service.  Although the examiner did not 
specifically discuss whether the post-service hearing loss is 
of service origin, it is clear from the introductory remark 
that the examiner understood the larger question ("There is 
concern here as to whether the hearing loss shown on the 1971 
(sic) test is [the] result of [the veteran's] tour in the 
military service.").  After reviewing the record and 
examining the veteran, the examiner prepared a report which 
contains nothing linking the veteran's post-service hearing 
loss to noise exposure during active service.  Thus, the 
Board finds that the claim for service connection for hearing 
loss remains not well grounded.  

The Board notes that the Joint Motion for Remand directs the 
Board to determine whether the July 1997 VA examination 
complied with the terms of the Board's June 1996 remand 
order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The remand requested an opinion as to whether the veteran's 
hearing loss was as likely as not the result of in-service 
noise exposure.  To the extent that the examiner did not 
answer that exact question, the Court has clarified that 
where a claim was not well grounded, the Secretary had no 
duty to assist the appellant in developing the remaining 
claim and that additional action by the Board to enforce its 
remand order was not required under Stegall in such instance.  
Roberts v. West, 13 Vet. App. 185 (1999).  This claim clearly 
was not well grounded at the time it was remanded for the 
opinion.  Additionally it remains not well grounded.  Thus, 
the Board concludes that further remand of this case to 
obtain another opinion or to obtain clarification of the 
existing opinion is not warranted.   

The veteran's contentions with respect to not recalling the 
service discharge examination, or suggesting that the 
examination report does not pertain to him, are not supported 
by the record.  The Board notes that the VA examiner, in July 
1997, noted the veteran's "black hair" as opposed to a 
report in 1971 referencing "brown" hair.  However, the 
claims file contains multiple references to the veteran 
having brown hair; thus, the 1997 examiner's characterization 
of the veteran's hair as black and the veteran's allegation 
of having always had black hair do not raise a valid question 
as to whether the medical records bearing the veteran's name 
actually pertain to him, as conceded by the representative. 

In summary, the instant record is negative for any competent 
medical evidence of a hearing loss disability during military 
service or within the presumptive period.  The competent 
medical evidence at service discharge showed normal hearing, 
and there is no competent medical evidence of record relating 
an existing hearing loss disability, first shown several 
years after active service, to any incident of service.  
Accordingly, the veteran's claim must be denied as not well-
grounded.  38 C.F.R. § 3.303; see Caluza, supra.

The Court has, however, held that there is some duty to 
assist the veteran in the completion of his application for 
benefits under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1999) 
even where his claim appears to be not well-grounded.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found a duty to further assist in the development of the 
evidence when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded.  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.

Back Analysis

By a rating decision dated in May 1987, the RO, in pertinent 
part, denied entitlement to service connection for a back 
disability.  The veteran was properly notified of that 
determination.  Although he submitted a notice of 
disagreement with respect to the determination of other 
issues included in the May 1987 rating decision, he did not 
submit a timely notice of disagreement with respect to the 
denial of service connection for a back disability.  Thus, 
the May 1987 RO rating decision became final.  38 U.S.C. 
§ 4004(c) (1982) [38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 1999)]; 38 C.F.R. § 19.192 (1986) [38 C.F.R. § 20.1103 
(1999)].

As noted in the Joint Motion for Remand, subsequent to the 
Board's March 1998 decision, the Court, in Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998), overturned the test for new and 
material evidence formulated by the Court in Colvin v. 
Derwinski, and that insofar and to the extent that the 
Board's March 1998 decision relied on the language of Colvin, 
the claim should be re-adjudicated consistent with the 
regulation, 38 C.F.R. § 3.156(a).

The May 1987 rating decision denied service connection for a 
back disorder on the basis that there was no medical evidence 
of a back disability at that time.  Since the time of the May 
1987 rating decision, the RO has received medical evidence 
that includes diagnoses of a back disorder.  That evidence is 
both new and material as defined by 38 C.F.R. § 3.156(a): It 
identifies a diagnosed back disorder not previously shown in 
the record and thus addresses the basis for the RO's denial.  
Accordingly, the veteran's claim is reopened.

Having reopened the veteran's claim, the Board must address 
whether the claim is well grounded.  See Elkins; Winters, 
supra.  Inasmuch as no back disorder was noted in service, 
and the lack of any competent opinion relating a post-service 
diagnosed back disability to service, the Board determines 
the veteran's claim to be not well grounded.  See Caluza, 
supra.

Again, as indicated above, there is a currently diagnosed 
back disability.  Moreover, the veteran's argument with 
respect to in-service incurrence of a back injury, with back 
symptoms, is deemed credible and fulfills the incurrence 
prong of the Caluza test, although not the nexus requirement.  
See also Kessel v. West, 13 Vet. App. 1 (1999).  At issue, 
therefore, is whether the veteran's current back disability 
was first shown in service or in a presumptive period, or 
whether such has been related by competent evidence to such 
period of service.

The earliest evidence of an existing back disorder is dated 
in the 1990s, many years after the veteran's period of 
military service.  Service records show no notation of a back 
injury or any relevant diagnosis.  The report of examination 
at discharge also does not include note of any back 
disability despite the veteran's report of back pain.  See 
38 C.F.R. § 3.303(a).  Nor is there competent evidence of 
arthritis of the spine within the initial post-service year 
to obtain benefit of the presumption under 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran claimed entitlement to benefits for back problems 
in 1986, many years after service.  Notably, examinations in 
December 1986 and April 1987 were negative for noted back 
disability.  The first notations of back problems by medical 
professionals are shown in the diagnostic portions of 
psychiatric examination reports in the early 1990's.  The 
psychiatrists appear to be noting a history of low back 
pain/arthritis, without reference to clinical findings or x-
ray results.  In any case, even assuming without deciding 
that a psychiatrist is competent to assess a back disability, 
those reports do not include any opinion relating a back 
disability to service.  In fact, none of the post-service 
medical evidence showing a current back disability contains 
an opinion by a competent medical professional that any 
current back disorder is related to service.  
38 C.F.R. § 3.303(d).  The veteran himself is not competent 
to provide the requisite nexus opinion between his reported 
in-service back problems, post-service continued back pain, 
and current diagnoses.  See Savage, Caluza, supra.  As such, 
his claim is denied as not well grounded.

The veteran has not identified any medical evidence that has 
not been submitted or obtained, which will support a well-
grounded claim or that would require VA to further advise re 
the completion of his application for benefits under 
38 U.S.C.A. § 5103 (West 1991 & Supp. 1999).  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Furthermore, as 
the veteran has not presented a well-grounded claim, VA has 
no duty to assist him in further development.



ORDER

Service connection for a bilateral hearing loss disability is 
denied.

New and material evidence having been received, the May 1987 
rating decision that denied service connection for a back 
disorder is reopened.

The claim of entitlement to service connection for a back 
disorder is not well grounded and is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


